Case 6:20-cv-00546-JDK-JDL Document 47 Filed 07/30/21 Page 1 of 2 PageID #: 253



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION


 SCOTT T. BEHLING, #664060                                  §

 VS.                                                        §                  CIVIL ACTION NO. 6:20cv546

 UNKNOWN STEVENS, ET AL.                                    §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

          This action was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636. On May 24, 2021, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 38), recommending that the action be dismissed without prejudice for failure to obey

 an order of the court.

          After granting several extensions of time for Plaintiff to pay the required filing fee 1

 (Docket Nos. 14, 21, 24), the Magistrate Judge issued the Report recommending the dismissal of

 Plaintiff’s complaint for failure to obey an order of the court. The Magistrate Judge also construed

 Plaintiff’s objections (Docket No. 41) to the Report as a motion for extension of time to permit

 Plaintiff to pay the required filing fee. Docket No. 42. Instead of complying with the order,

 Plaintiff filed an additional objection (Docket No. 44) to the order granting him an extension of

 time and a motion for leave to proceed in forma pauperis (Docket No. 45)—both requesting that

 the Court draft the required fee from his inmate trust fund account. It is Plaintiff’s responsibility

 to complete all necessary paperwork required by the Texas Department of Criminal Justice (TDCJ)


 1 The filing fee is statutory. Plaintiff owed the statutory amount the instant that he filed his lawsuit, and the Court
 may not grant relief from the obligation to pay the fee. Hatchet v. Nettles, 201 F.3d 651, 654 (5th Cir. 2000). Congress,
 however, provided some relief by enacting the Prison Litigation Reform Act of 1996, which allows prisoners to pay
 an initial partial filing fee. Based on his assets as presented by Plaintiff, he was ordered to pay the full filing fee.
 Plaintiff has not demonstrated an inability to pay the filing fee based on his assets or income.




                                                            1
Case 6:20-cv-00546-JDK-JDL Document 47 Filed 07/30/21 Page 2 of 2 PageID #: 254



 to draft money from his inmate trust fund account to pay a filing fee. Plaintiff expressed an

 understanding that he needed to file paperwork with TDCJ to have money removed from his

 inmate trust fund account in Docket Nos. 8 at 3, 13 at 2, 20 at 3, 23-1 at 1-2, 23-3 at 2.

          The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See Fed. R. Civ. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

 days).

          In Plaintiff’s objections (Docket Nos. 41, 44), he wants the Court to extract the filing fee

 from his inmate trust fund account. Plaintiff, however, must submit all necessary paperwork

 required by TDCJ to have money removed from his inmate trust account. Plaintiff’s refusal or

 failure to submit the necessary paperwork to the appropriate TDCJ department evinces his failure

 to comply with an order of the court.

          Having reviewed Plaintiff’s objections de novo (Docket No. 41, 44), the Court concludes

 that the objections are without merit and that the findings and conclusions of the Magistrate Judge

 are correct. Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket

 No. 38) is ADOPTED and that the above-styled civil action is DISMISSED WITHOUT

 PREJUDICE for failure to obey an order of the court.

           So ORDERED and SIGNED this 30th day of July, 2021.



                                                       ___________________________________
                                                       JEREMY D. KERNODLE
                                                       UNITED STATES DISTRICT JUDGE

                                                   2
